DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on September 29, 2021 and October 26, 2021 to the non-final Office action of August 18, 2021 is acknowledged. The Office action on the currently pending claims 1-9 and 11-19 follows.
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Moynihan (Reg. No. 40,338) on October 25, 2021.

The application has been amended as follows: 

Claim 1, Ln.6 and Claim 11, Ln.6 “an elastic structure configured to buffer a-
Claim 1, Ln.7 and Claim 11, Ln.7 “the elastic structure disposed in a chamber”.
Claim 1, Ln.9 and Claim 11, Ln.9 “wall to form the
Claim 1, Ln.15 and Claim 11, Ln.15 “a first end, the
Claims 2 and 12 “coupled to the --two oppositely disposed-- first vertical walls”.
Claims 3 and 13 “the two --oppositely disposed-- first vertical walls”.
the-- both ends of the rotating assembly
Claims 5 and 15 “an inner side of --each of-- the --two oppositely disposed-- first vertical walls”.
Claims 7 and 17 “the two –oppositely disposed-- first vertical walls”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the allowability resides in the .
In Applicant’s response of September 29, 2021, Claims 9 and 19 were amended in order to address the 35 USC § 112(b) claim rejection that was made in the previous Office action. The claim amendments have been fully considered and accepted. The 112(b) rejection is hereby withdrawn.
Amended specification was also submitted to the Office on September 29, 2021 in order to address the disclosure objection made in the previous Office action. The amendments have been fully considered and accepted. The disclosure objection is hereby withdrawn.
Amended drawings were requested over the phone to attorneys of record, DARRELL HOLLIS (Reg. No. 26738) and MARTIN MOYNIHAN, in order to address drawing objections for having claimed elements not shown in the drawings. Amended drawings were also submitted to the Office on October 26, 2021 in order to address the drawing objections discussed during the interview with the attorneys of record. The amendments have been fully considered and accepted.
Amended specification was also submitted to the Office on October 26, 2021 in order to address the changes to the amended drawings. The amendments have been fully considered and accepted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 2835                                                                                                                                                                                                        
/STEPHEN S SUL/Primary Examiner, Art Unit 2835